NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                     901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                     CORPUS CHRISTI, TEXAS 78401
                                                                                     361-888-0416 (TEL)
JUSTICES
                                                                                     361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                     HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                     ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                     Court of Appeals                              100 E. CANO, 5TH FLOOR
                                                                                     EDINBURG, TEXAS 78539
                                                                                     956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                 Thirteenth District of Texas                     956-318-2403 (FAX)

                                                                                     www.txcourts.gov/13thcoa

                                             December 30, 2014

      Hon. Aurora De La Garza
      District Clerk
      Cameron County Courthouse
      974 E. Harrison
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00341-CV
      Tr.Ct.No. 2009-10-5624-B
      Style:    CAMERON COUNTY, TEXAS CARLOS H. CASCOS, SOPHIA BENAVIDES, JOHN
                WOOD, DAVID A. GARZA AND EDNA TAMAYO v. FRANK A. TOMPKINS,
                INDIVIDUALLY AND AS TRUSTEE, AND CAROLYN TOMPKINS YOUNG

      Dear Sir/Madam:

            The judgment of the trial court in the above cause was AFF/REV & REMANDED TO
      TRIAL CT by this Court on the 24th day of October, 2013. The mandate is enclosed.

              Costs of the appeal are adjudged 50% against appellant and against appellee.

             Pursuant to Section 51.204(b) of the Government Code, the attorneys of record are
      hereby notified that any exhibits submitted to the Court by a party may be withdrawn by that
      party or the party’s attorney of record within 30 days. Exhibits on file with the Court will be
      destroyed three (3) years after final disposition of the case or at an earlier date if ordered by the
      Court.

                                                    Very truly yours,


                                                    Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Justice Federico G. Hinojosa (DELIVERED VIA E-MAIL)
           Hon. Arturo Cisneros Nelson (DELIVERED VIA E-MAIL)
           Hon. James P. Allison (DELIVERED VIA E-MAIL)
           Hon. Horacio L. Barrera (DELIVERED VIA E-MAIL)
           Hon. Eduardo Roberto Rodriguez (DELIVERED VIA E-MAIL)
           Hon. Edward Michael Rodriguez (DELIVERED VIA E-MAIL)